Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 1 of 6 Page ID #:244




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2   tobrien@bgrfirm.com
   Ivy A. Wang (State Bar No. 224899)
 3   iwang@bgrfirm.com
   David J. Carroll (State Bar No. 291665)
 4   dcarroll@bgrfirm.com
   Nathan F. Brown (State Bar No. 317300)
 5   nbrown@bgrfirm.com
   Matthew O. Kussman (State Bar No. 313669)
 6   mkussman@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 7 Los Angeles, California 90067
   Telephone: (310) 274-7100
 8 Facsimile: (310) 275-5697
 9
   Attorneys for Defendant
10 Arman Gabaee aka “Arman Gabay”
11
                                    UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13
14
     UNITED STATES OF AMERICA,                    Case No. 2:18-cr-00331-GW
15
16                     Plaintiff,                 DEFENDANT’S RESPONSE TO
                                                  GOVERNMENT’S
17
                 vs.                              SUPPLEMENTAL AUTHORITY
18                                                RE: MOTION TO MODIFY BAIL
     ARMAN GABAEE aka “Arman                      CONDITIONS
19
     Gabay,”
20                                                Judge: Hon. Alicia G. Rosenberg
                       Defendant.
21
                                                  Trial Date:        September 10, 2019
22                                                Status Conference: August 29, 2019
23
                 Defendant Arman Gabaee aka “Arman Gabay” respectfully submits the
24
     following response to the government’s supplemental authority concerning Mr.
25
     Gabaee’s motion to modify his conditions of pretrial release (Dkt. # 49), as well as
26
     to the District Court’s June 5, 2019 Order (Dkt. #50).
27
28
     1275512.2                                                    Case No. 2:18-cr-00331-GW
         DEFENDANT’S OBJECTION AND RESPONSE TO GOVERNMENT’S SUPPLEMENTAL AUTHORITY
Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 2 of 6 Page ID #:245




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2               The government’s Supplemental Authority in Support of Government’s
 3 Opposition (Dkt. # 49) is procedurally improper and, as such, this Court should
 4 strike it. Despite being styled as a memorandum of “supplemental authority,” the
 5 filing is actually an unjustified sur-reply submitted without leave of court. The
 6 memorandum does not simply list new authorities, but rather makes an entirely new
 7 argument with respect to the enforceability of the extradition waiver that the
 8 government itself proposed in its opposition. The government’s regret over its prior
 9 proposal does not entitle it to make a new argument in a sur-reply and this Court
10 should strike the filing on this basis alone. C.D. Cal. L.R. 7-10 (“Absent prior
11 written order of the Court, the opposing party shall not file a response to the
12 reply.”).1 Moreover, even if the government’s filing could be considered a true
13 notice of supplemental authorities rather than a sur-reply, this Court should still
14 disregard it because the government does not identify any new authority that could
15 not have been cited in the original briefing. See Blyden v. Navient Corp., No.
16 EDCV 14-2456, 2016 WL 6601658, at *2 (C.D. Cal. Feb. 16, 2016) (declining to
17 consider notice of supplemental authority because “it is not new authority”).2
18               In any event, the government misconstrues the holdings of the cases that it
19 cites. First, none of the cases that the government cites hold that extradition waivers
20 are either per se unenforceable or unenforceable in Israel and Greece (i.e., the two
21 countries that Mr. Gabaee intends to visit). Indeed, three of the cases it cites involve
22 countries that do not have an extradition treaty with the United States at all. United
23
24               1
              See C.D. Cal. L. Crim. R. 57-1 (“When applicable directly or by analogy,
25   the Local [Civil] Rules of the Central District of California shall govern the conduct
     of criminal proceedings before the District Court, unless otherwise specified.”).
26          2
              See, also., Chan v. Orthologic Corp., No. CIV 96-1514, 1998 WL 1018624,
27   at *7 (D. Ariz. Feb. 5, 1998) (“[S]uch supplemental authorities must truly
     be new (that is, freshly decided).”); Dagher v. Lathrop & Gage LLP, No. CV-17-
28
     00084, 2017 WL 5957647, at *2 (D. Ariz. July 18, 2017).
     1275512.2                                                    Case No. 2:18-cr-00331-GW
         DEFENDANT’S OBJECTION AND RESPONSE TO GOVERNMENT’S SUPPLEMENTAL AUTHORITY
Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 3 of 6 Page ID #:246




 1 States v. Young, No. 2:12-cr-502, 2013 WL 12131300, at *7 (D. Utah Aug. 27,
 2 2013) (Lebanon); United States v. Ali, 793 F. Supp. 2d 386, 392 (D.D.C. 2011)
 3 (Somalia); United States v. Bohn, 330 F. Sup. 2d 960, 961 (W.D. Tenn. 2004)
 4 (Vanatu). On the other hand, not only does the U.S. have extradition treaties with
 5 Israel and Greece, but those particular extradition treaties also expressly provide that
 6 a fugitive may consent to extradition. Protocol Amending the Convention, U.S.-
 7 Israel, art. 9, Jul. 6, 2005, T.I.A.S. 07-110 (“If the person sought consents to be
 8 surrendered to the Requesting Party, the Requested Party may surrender the person
 9 as expeditiously as possible without further proceedings.”); Protocol Amending the
10 Treaty of May 6, 1931, and the Protocol of September 2, 1937, U.S.-Greece, art. 8,
11 Jan. 18, 2006, T.I.A.S. 10-201.10 (“If the person sought consents to be surrendered
12 to the requesting country, the requested country may, in accordance with the
13 principles and procedures provided for under its legal system, surrender the person
14 as expeditiously as possible without further proceedings.”).3 There is no reason to
15 presume that Israel and Greece will not honor their treaties. Indeed, where such
16 treaties exist, requiring an extradition waiver is an appropriate condition of release.
17 See e.g., United States v. Karni, 298 F. Supp. 2d 129 (D.D.C. 2004) (modifying
18 conditions of release to require defendant to “sign a waiver of any rights not to be
19 extradited to the United States that he has under Israeli and South African
20 extradition treaties with the United States.”). Further, to the extent any foreign court
21 in Greece or Israel would have any concerns about the enforceability of Mr.
22 Gabaee’s waiver, those concerns should be assuaged by the government’s belt and
23 suspenders proposal, which Mr. Gabaee has agreed to, requiring multiple witnesses,
24 a videotape, and notarization.4
25
     3
     The United States’ extradition treaty with Israel can be found here:
26 https://www.state.gov/07-110. The United States’ extradition treaty with Greece
27 can be found here: https://www.state.gov/10-201-10.
   4
     Because Mr. Gabaee is solely a United States citizen, whether Greece or Israel
28
   would treat its own citizens differently is immaterial here. See Gabaee Decl. ¶ 2.
     1275512.2
                                              -2-                  Case No. 2:18-cr-00331-GW
          DEFENDANT’S OBJECTION AND RESPONSE TO GOVERNMENT’S SUPPLEMENTAL AUTHORITY
Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 4 of 6 Page ID #:247




 1               Second, all of the cases cited by the government involved a defendant who
 2 either was a citizen of, or had extremely close ties with, a foreign country. See
 3 United States v. Morrison, No. 16-MR-118, 2016 WL 7421924, at *4 (W.D.N.Y.
 4 Dec. 23, 2016) (Canadian citizen with Canadian passport); United States v. Kazeem,
 5 No. 1:15-CR-00172-AA-1, 2015 WL 4645357, at *3 (D. Or. Aug. 3, 2015)
 6 (Nigerian citizen with Nigerian passport); Young, 2013 WL 12131300, at *7
 7 (Lebanese resident married to a Lebanese citizen); Ali, 793 F. Supp. 2d 386, 392
 8 (D.D.C. 2011) (citizen of Somalia with no ties to United States); United States v.
 9 Cohen, No. C-10-00547-SI, 2010 WL 5387757, at *9 n.11 (N.D. Cal. Dec. 20,
10 2010) (Israeli citizen); United States v. Georgiou, No. 08-1220-M, 2008 WL
11 4306750, at *2-3 (E.D. Pa. Sept. 22, 2008) (Canadian citizen); Bohn, 330 F. Supp.
12 2d at 961 (Vanuatuan citizen); United States v. Stroh, No. 396 CR 139-AHN, 2000
13 WL 1832956, at *5 (D. Conn. Nov. 3, 2000) (Columbian citizen with no ties to the
14 United States); United States v. Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985)
15 (Columbian citizen). By contrast, Mr. Gabaee is solely a United States citizen.
16 Gabaee Decl. ¶ 2. He has never had Greek or Israeli citizenship, nor is he a citizen
17 of any country other than the United States. Id. All of his close living relatives and
18 all of his substantial assets are located in the United States. Id. at ¶ 4. As such, this
19 Court should not be concerned that Mr. Gabaee will flee or that another country will
20 resist his extradition.
21               Third and finally, the extradition waiver is only a relevant consideration to the
22 extent there is any indicia that Mr. Gabaee would try to abscond in the first place.
23 But, as this Court already found by granting pretrial release, Mr. Gabaee is not a
24 flight risk. This conclusion has only been reinforced by Mr. Gabaee’s consistent
25 compliance with his conditions of release for over a year. See Reply at 4.
26 Accordingly, even if there were doubts as to the enforceability of Mr. Gabaee’s
27 extradition waiver, the remaining conditions are sufficient to ensure his return to the
28 United States.
     1275512.2
                                              -3-                  Case No. 2:18-cr-00331-GW
          DEFENDANT’S OBJECTION AND RESPONSE TO GOVERNMENT’S SUPPLEMENTAL AUTHORITY
Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 5 of 6 Page ID #:248




 1               For these reasons, this Court should disregard the government’s filing and
 2 grant Mr. Gabaee’s motion.
 3 Dated: June 6, 2019                        BROWNE GEORGE ROSS LLP
 4                                               Ivy A. Wang
                                                 Thomas P. O’Brien
 5                                               David J. Carroll
 6                                               Nathan F. Brown
                                                 Matthew O. Kussman
 7
                                              By:        /s/ Thomas P. O’Brien
 8
                                                         Thomas P. O’Brien
 9                                            Attorneys for Defendant
10                                            Arman Gabaee aka “Arman Gabay”

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1275512.2
                                              -4-                  Case No. 2:18-cr-00331-GW
          DEFENDANT’S OBJECTION AND RESPONSE TO GOVERNMENT’S SUPPLEMENTAL AUTHORITY
Case 2:18-cr-00331-GW Document 51 Filed 06/06/19 Page 6 of 6 Page ID #:249
